department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division uniform issue list 4o apr se tep pat legend taxpayer a taxpayer b ira x ira y ira z bank m company n company o amount amount dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date and date from your authorized representative in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted taxpayer a is married to taxpayer b taxpayers a and b file joint federal_income_tax returns taxpayer a maintained ira x an individual_retirement_account described in sec_408 of the internal_revenue_code the code with bank m on on the advice of company n taxpayer a converted ira x with amount to a roth_ira ira y maintained with bank m in addition during taxpayer a contributed amount to another roth_ira ira z maintained by bank m during found in code sec_408a and sec_408aiii taxpayers a and b's adjusted_gross_income exceeded the limits taxpayers a and b timely filed their calendar_year joint_return federal_income_tax conversion of ira x to roth_ira y and with respect to with respect to the taxpayer a’s contribution to roth_ira z taxpayers a and b relied on the advice of company n who prepared taxpayers a and b’s federal_income_tax returns your authorized representative has asserted on your behalf that company n did not advise taxpayer a of the adjusted_gross_income limit s on ira conversions and yearly roth_ira contributions found in code sec_408a company n also prepared taxpayers a and b’s tax returns relying on incorrect information contained on year forms 1099-r and received from bank m taxpayers a and b paid the penalty tax under cade sec_72 for premature distributions in addition to the regular_tax on an ira distribution again in completing the federal_income_tax returns company n did not advise taxpayer a of the adjusted_gross_income limit s on ira conversions and yearly roth_ira contributions found in code sec_408a federal income and and taxpayers a and b contacted company o to prepare their in tax returns during the preparation of taxpayers a and b’s tax returns company o identified numerous errors on their prepared an amended the preparation of this return taxpayers a and b mentioned they were dissatisfied with the preparation of their examination of the adjusted_gross_income for 408a c b and therefore taxpayer a was ineligible during year convert his traditional_ira to a roth_ira and ineligible to make contributions to a roth jra return company o determined that taxpayers a and b return that was filed by taxpayer's a and b during exceeded the limits found in code section income federal income return and federal_income_tax return upon to this request for relief under sec_301_9100-3 of the of the regulations was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert his traditional_ira x to roth_ira y and to make a contribution of amount to roth_ira z in year on through their authorized representative that the statute_of_limitations on their taxpayers a and b requested tax_return be extended therefore calendar_year is not a closed tax_year based on the foregoing facts and representations you have requested the following ruling that pursuant to sections and of the regulations taxpayers a and b are granted a period not to exceed days from the date of this ruling letter to make an election under sec_1_408a-5 of the regulations to recharacterize taxpayer a’s roth_ira y to a traditional_ira and the year contribution of amount to roth_ira z to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income ‘ code sec_408a provides in relevant part that a married individual filing a joint federal_income_tax return may not contribute to a roth_ira for a taxable_year if his her adjusted_gross_income for said year exceeds dollar_figure sec_1_408a-3 q a-3 of the regulations provides in part that the maximum amount of regular contributions that can be made to a roth_ira is phased out between certain levels of modified_adjusted_gross_income for an individual who is married and files a joint_return the dollar amount is phased out between modified_adjusted_gross_income of dollar_figure and dollar_figure an individual who is married and files a joint_return is not eligible to make a regular contribution to a roth_ira if the couple’s combined modified_adjusted_gross_income is dollar_figure or more sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed bya regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer's failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election section c ii of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section sec_301_9100-3 of the regulations indicates that the interests of the government are prejudiced if granting relief will result in a taxpayer or taxpayers if more than one taxpayer is affected by the tax consequences of the election having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer or taxpayers if more than one is affected would have had if the election had been made ona timely basis when a taxpayer is unable to meet the requirements of sec_301_9100-2 of the regulations for an automatic_extension of time to make an election as is the case here sec_301_9100-3 indicates that relief will be granted if the taxpayer provides evidence establishing that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in this case in year taxpayers a and b were ineligible to convert taxpayer a's traditional_ira x to roth_ira y since their adjusted_gross_income exceeded dollar_figure further taxpayer a was not eligible to make a regular contribution to a roth_ira in year since taxpayers a and b combined modified_adjusted_gross_income exceeded dollar_figure however until they discovered otherwise which discovery occurred after taxpayer a converted ira x to roth_ira y and after he contributed amount to roth_ira z taxpayers a and b were unaware of the requirements of sec_1_408a-5 of the regulations taxpayers a and b filed this request for sec_301 relief after filing their ioint income_tax return with respect to taxpayers a and b is not a closed tax_year finally prior to taxpayer a’s and b's filing this request for relief under sec_301_9100-1 and sec_301_9100-3 the internal_revenue_service had not discovered taxpayer a and b's ineligibility to convert ira x to roth_ira y nor taxpayer's a ineligibility to make contributions to roth_ira z with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira and in recharacterizing the year contribution to a roth_ira as a contribution to a traditional_ira addition we believe that granting relief will not prejudice the interests of the government specifically the service has concluded that you have met the requirements of clauses i and v of sec_301 -9100-3 b of the regulations therefore you are granted an extension of days from the date of the issuance federal in of this letter_ruling to so recharacterize roth_ira y and roth_ira z to a traditional_ira or iras no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto in order to effectuate this letter_ruling taxpayer a and b should file an amended federal_income_tax return form 1040x consistent therewith if they have not already done so this ruling is based on the assumption that ira x and roth_ira y and roth_ira z meet the requirements code sec_408 and sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent should you have any questions concerning this letter_ruling please contact se t ep ra at sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of the ruling notice
